248 F.2d 943
Johnnie F. SLAUGHTER, Appellant,v.W. F. FLEMING et al., Appellees.
No. 7483.
United States Court of Appeals Fourth Circuit.
Argued Oct. 7, 1957.Decided Oct. 18, 1957.

Johnnie F. Slaughter, pro se, on brief.
A. Andrew Giangreco, Asst. U.S. Atty., Arlington, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on brief), for appellees.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus.  Appellant was convicted of crime in the Municipal Court of the District of Columbia and sentenced to a term of imprisonment.  The petition for habeas corpus was properly denied since it does not appear that the remedy by motion in the sentencing court under 28 U.S.C. § 2255 is inadequate or ineffective to test the legality of appellant's detention.  See Hall v. United States, 4 Cir., 248 F.2d 942; Gaylord v. Clemmer, 4 Cir., 242 F.2d 870; Bozell v. Welch, 4 Cir., 203 F.2d 711.


2
Affirmed.